EXHIBIT 10.5

 

LETTER AGREEMENT, DATED MARCH 21, 2005 BETWEEN MYKROLIS

CORPORATION AND GIDEON ARGOV

 

127



--------------------------------------------------------------------------------

March 21, 2005

 

Mr. Gideon Argov

99 Lincoln Street

Newton Highlands, MA 02461

 

Dear Gideon:

 

As you know, we have announced that there will be a merger of equals transaction
(the “Merger”) between Mykrolis Corporation (the “Company”) and Entegris, Inc.,
with a new Delaware corporation to be called Entegris, Inc. (“new Entegris”) as
the surviving corporation. This transaction has been approved by the Boards of
Directors of both Mykrolis and Entegris. While the conclusion of this Merger is
still subject to stockholder and regulatory approvals, I want to act promptly to
advise you of your role in the combined enterprise and the incentive
compensation package that will be offered to you upon the effectiveness of the
Merger. We believe that the combination of Mykrolis and Entegris will create
exciting, dynamic, growth oriented opportunities for the stockholders and
employees of both companies. For this reason we have developed an incentive
compensation package for you designed to encourage you to work aggressively
towards the successful integration of the two enterprises into a single world
class company with performance that makes it a “must-own stock” for investors. I
hope the integration of the two businesses will be a smooth process and that you
will become a major contributor to the success and growth of the combined
enterprise and that in turn your experience as a member of the new Entegris team
will be personally rewarding and serve you well in the future.

 

The provisions of this letter and your employment relationship with new Entegris
will be subject to the contingencies set forth in paragraph 7 below.

 

1. Duties, Title and Salary. Your position, duties, and compensation in your
employment with new Entegris will be as follows:

 

Title:    Chief Executive Officer Duties:    Overall management and strategic
direction of new Entegris Reporting Point:    Board of Directors Base Salary:   
$450,00.00 annually, paid bi-weekly. Incentive Plan:    You will be entitled to
participate in the new Entegris management incentive plan at a level
commensurate with your position and which will give appropriate recognition to
your performance for the Company prior to the Merger . The details of this plan
and appropriate transition arrangements will be developed during the integration
planning process prior to the effectiveness of the Merger.

 

128



--------------------------------------------------------------------------------

Equity Incentive:    Upon the effectiveness of the merger, new Entegris will
award you 200,000 shares of restricted stock in new Entegris. The restrictions
will lapse with respect to 37.5% of this award on December 31, 2005; an
additional 5.21% on the last business day of each of the twelve fiscal quarters
of new Entegris following the closing of the Merger. Prior to the time that
restrictions lapse, the restricted stock will be non-transferable and will be
subject to the risk of forfeiture if your employment with new Entegris
terminates. This award will be subject to the terms of the new Entegris standard
restricted stock award agreement. Project Bonus:    Upon successful and timely
completion of integration milestones you will also be eligible to receive a one
time bonus in the amount of 30% of your annual base salary, in accordance with
the Project Completion Bonus Incentive guidelines. Planning Bonus:    As part of
the planning committee you will be eligible to receive a one time planning bonus
in the amount of 30% of your pro rated annual base salary during the period from
March 1, 2005 through the closing date of the Merger.

 

During your employment by new Entegris, you agree to devote your entire assigned
working time to your duties at new Entegris and to comply with the new Entegris
ethics code and with all company policies. Upon becoming a new Entegris
employee, you will be given a new employee document package containing employee
forms and agreements, which you will be required to promptly complete, sign and
return.

 

2. Employment Contract, etc. The Board of Directors of the Company has discussed
and approved the negotiation of a customary employment contract with you with a
three year term. This agreement will also contain a two year non-competition
clause. We would expect this employment contract would be finalized in the next
few weeks and would be assumed by new Entegris.

 

3. Prior Employer Service Credit. For purposes of benefit eligibility, vesting,
vacation and sick pay accruals for your employment with new Entegris, you will
receive service credit based on your prior service with the Company.

 

4. Change of Control Provisions. The employment contract referred to in
paragraph 2 above will include change of control provisions. These provisions
will generally provide for severance benefits and accelerated vesting of stock
option and restricted stock awards in the event that your employment with new
Entegris is terminated during a period of two years following a change of
control. The severance benefit will generally be equal to two years base salary
plus variable compensation at the highest level during the three years prior to
any change of control termination of employment.

 

5. Benefits. As a new Entegris employee, you will be entitled to participate in
all benefits that new Entegris currently provides its U.S. employees, subject to
the eligibility requirements set forth in new Entegris’s benefit plans and/or
policies. New Entegris will reserve the right to

 

129



--------------------------------------------------------------------------------

change or eliminate the benefits it provides to all employees on a prospective
basis at any time. Due to administrative complexities arising out of the post
Merger integration of benefit systems, however, there may be certain benefits in
which you will not be immediately eligible to participate. To minimize any
disruption, your existing benefits will be continued during this interim
integration period. Upon becoming a new Entegris employee, you will be eligible
for paid holidays pursuant to new Entegris’s holiday schedule, which will be
determined at the beginning of each calendar year.

 

6. 401(k) Savings & Investment Plan. It is expected that new Entegris will offer
a 401(k) plan with provisions substantially similar to those of the current
401(k) plan of the Company. It is also expected that you will be eligible to
roll your distribution from the Company 401(k) plan into the new Entegris 401(k)
plan in accordance with its provisions if you wish to do so. Generally, we
expect that new Entegris 401(k) plan will be a combined discretionary employer
retirement contribution plan with a target contribution level determined in the
discretion of the new Entegris Board of Directors and a 401(k) plan, which will
generally provide for an employer match for employee contributions (currently at
the rate of 50% of employee qualifying contributions up to 6% of compensation),
however, specific provisions of the new Entegris plan will be finalized in the
coming weeks.

 

7. Contingencies. This offer is contingent upon the following:

 

(a) Successful closing of the Merger;

 

(b) Your continued, active employment with the Company through the closing of
the Merger;

 

(c) Signing a standard new Entegris Employee Agreement; and

 

(d) Compliance with federal I-9 requirements (to the extent not already
satisfied in connection with your employment with the Company).

 

This letter, is intended to outline the general terms of your employment with
new Entegris and represents a contingent offer of employment with respect to the
matters covered by paragraphs 1 through 4 but reflects merely our current
thinking concerning the matters discussed in paragraphs 5 and 6, which may be
subject to adjustment as we proceed further with the integration planning prior
to the Merger. Upon the effectiveness of the Merger, this letter will be assumed
by new Entegris.

 

To indicate your acceptance of this contingent offer on the terms and conditions
set forth in this letter, please sign and date this letter in the space provided
below and return it promptly to the V.P. Human Resources for the Company.

 

130



--------------------------------------------------------------------------------

We hope your employment with new Entegris will prove mutually rewarding, and we
look forward to having you join us. If you have any questions, please contact
the VP of HR for the Company.

 

Very truly yours, MYKROLIS CORPORATION

/s/ Thomas O. Pyle.

--------------------------------------------------------------------------------

Thomas O. Pyle, Chairman of the Board

 

I have read this letter in its entirety and agree to the terms and conditions of
employment outlined herein.

 

March 21, 2005

--------------------------------------------------------------------------------

 

/s/ Gideon Argov.

--------------------------------------------------------------------------------

Date           Signature             Gideon Argov             Printed Name

 

131